Citation Nr: 0611055	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to status as a veteran due to recognized service 
in the U.S. Armed Forces.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

At the present time, the appellant is not recognized as a 
veteran because he has no verified active service in the U.S. 
Armed Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDING OF FACT

The U.S. service department has certified that the 
appellant's guerilla unit has never been officially 
recognized by the U.S. Department of the Army and that 
individuals who claim service with this organization have no 
credible service in the U.S. Armed Forces.  


CONCLUSION OF LAW

The appellant had no valid military service in the U.S. Armed 
Forces which would establish his status as a veteran and his 
eligibility to receive VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 2005); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts in this case are not in dispute, and the 
law is dispositive.  There is no outstanding evidence or 
information that could be obtained to substantiate the 
appellant's claim.  Consequently, no further development is 
required under Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126] or 
the regulations implementing it.  See Mason v. Prinicipi, 
16 Vet. App. 129, 132 (2002).  

The Filipino appellant contends that he had World War II 
guerilla service in a unit attached to the U.S. Army.  In 
response to VA requests for evidence to support his claim, he 
has repeatedly submitted copies of three Philippine Army 
documents attesting to his service in this guerilla unit from 
September 1942 to November 1945.  None of these documents was 
issued by the U.S. service department, and they cannot be 
accepted as valid evidence of military service in the U.S. 
Armed Forces.  See 38 C.F.R. § 3.203(a).  The appellant has 
never contended, nor does the evidence indicate, that he had 
any other military service.  Moreover, the U.S. service 
department certified in November 2003 that the appellant's 
guerilla unit has never been officially recognized by the 
U.S. Army and that individuals who claim service with this 
organization have no credible service in the U.S. Armed 
Forces.  This certification was based upon accurate 
information  concerning the appellant's name, birth date, and 
other identifying information, and VA is legally bound by 
this certification by the service department.  See 38 C.F.R. 
§§ 3.41, 3.203; see also Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  There has ben no contention or indication in the 
record that the service department certification was based 
upon inaccurate information such as to require re-submission 
to the service department.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 83-4 (1994).  

The Board is aware of the more recent Court decision in 
Pelea v. Nicholson, 19 Vet. App. 296 (2005); however, that 
decision did not overrule Duro, supra, and the Board finds 
that it is not controlling on the facts of this particular 
case.  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal is denied.  


ORDER

The appeal is denied.  



____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


